DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/26/2021 has been entered.  Claims 1-5 and 7-15 have been canceled.  Applicant’s amendment and corresponding arguments, see Page 04, with respect to claim 6 has been fully considered and is persuasive.  The rejection of claim 6 has been withdrawn. 
Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 6 is allowable for requiring:
“…the woven reinforcement structure having a plurality of flat strips each having warp cords extending in a circumferential direction of the tire and weft cords extending transverse to the circumferential direction, 
each flat strip having a width between 1.3 mm and 1.6 mm and a thickness between 0.4 mm and 0.6 mm, the woven reinforcement structure having a width between 25 mm and 26 mm, each flat strip including warp cords of aramid, each flat strip having weft cords of nylon, each flat strip having materials with melting points between 130°C and 175°C.”
the rubber latex co-cures with the green rubber), the woven reinforcement structure having a plurality of strips each having warp cords (311, 313) extending in a circumferential direction of the tire and weft cords (312) extending transverse to the circumferential direction.  However, Li neither teaches nor suggests the woven reinforcement structure above; specifically: having a width between 25 - 26 mm, and each flat strip having a width between 1.3 - 1.6 mm and a thickness between 0.4 - 0.6 mm, each flat strip including warp cords of aramid and weft cords of nylon, and each flat strip having materials with melting points between 130°C and 175°C.
Another prior art, Kramer (EP 2995706 A1), is referenced for disclosing a plurality of flat woven cords (1 in Figures 1 and 5) having a width between 0.5 mm and 5 mm (b in Figures 2-3; paragraph 0021, discloses b is 500 µm to 5000 µm) and a thickness between 0.001 mm and 0.35 mm (h in Figures 2-3; paragraph 0021, discloses h is 1 µm to 350 µm); both of which overlap the presently claimed ranges above.  While Kramer also discloses each flat woven cord comprises warp cords of aramid (paragraphs 0023-0024) and weft cords of nylon (paragraphs 0023-0024), Kramer neither teaches nor suggests each flat strip comprises materials with melting points between 130°C and 175°C.  In fact, Kramer suggests various polyamides for the materials (paragraph 0024); however, said materials have melting point above the claimed 
While it would be entirely conceivable to provide material having a melting point within the claimed range of 130°C and 175°C for each flat strip in the reinforcement structure, the prior art neither teaches nor suggests doing so in combination with the specific structure claimed; specifically, having a width between 25 - 26 mm, and each flat strip having a width between 1.3 - 1.6 mm and a thickness between 0.4 - 0.6 mm, each flat strip including warp cords of aramid and weft cords of nylon.  Such low melting point compositions are not conventionally used in tire manufacturing as the low melting point would fuse the internal structure of the reinforcement structure together during processing.  As disclosed in the current application, the specific structure of the woven reinforcement structure as claimed above enables the use of said lower melting point compositions without detriment to the performance of the reinforcement structure (paragraphs 0056 and 0058-0059 of the instant Specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/20/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748